Citation Nr: 0604249	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  00-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell/shrapnel fragment wound of the right hip, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from October 1942 
to November 1945, and from September 1950 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Louisville, 
Kentucky.  

In September 2003, the Board remanded the claim to the RO for 
additional development.  While the case was in remand status, 
the RO granted service connection for degenerative arthritis 
of the lumbar segment of the spine - a 10 percent evaluation 
was assigned.  The claim was returned to the Board.  Upon 
further review, the Board again remanded the claim in March 
2005 for the purpose of obtaining additional medical 
evidence.  The claim has since been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The medical evidence shows the veteran's service-
connected right buttock/hip disability is manifested by 
moderately restricted range of motion that produces some 
pain.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the residuals of a shrapnel wound to the right 
buttock/hip have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5017 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2002 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision. 
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence. The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA satisfied its duty to notify by means of an April 2001 
letter from the RO, along with a May 2004 and an April 2005 
letter from the VA Appeals Management Center (AMC).  It is 
noted that all of these letters to the appellant that was 
issued after the initial agency of original jurisdiction 
(AOJ) decision.  These letters informed the appellant of what 
evidence was required to substantiate the claim for an 
increased evaluation, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ/AMC.

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving an 
increased evaluation for a right hip disability by means of 
the discussions in the original rating decision, the 
Statement of the Case (SOC), the Supplemental Statements of 
the Case (SSOCs), and the Board's various remand actions.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his hip disability was underrated.  He was told that he 
needed to provide supporting documentation that the condition 
should rated at a higher rate pursuant to the respective 
diagnosis criteria.  Specifically, he was informed that he 
had to show that the symptoms and manifestations produced by 
the disability qualified the veteran for an evaluation in 
excess of 20 percent.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran 
acknowledged that notification by telling the VA that he had 
received treatment at the Nashville VA Medical Center.  He 
further informed the VA that was the only location of any 
evidence that would support his contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in May 2003 and again in 
August 2005.  Said examinations were specifically 
accomplished so that the severity of the veteran's right hip 
disability could be observed and recorded for the record.  At 
those examinations, the veteran had the opportunity to 
complain about the right hip disability.  He had the ability 
to adequately detail how the right hip prevented him from 
completing everyday tasks and about the different symptoms 
produced by the disorder.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.

Also, the VA obtained the veteran's available medical 
treatment records.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  The veteran was given notice 
that the VA would help him obtain evidence and the veteran 
responded that the only place where additional information 
could be found would be at a local VA facility.  The RO 
obtained that evidence and it has been included in the claims 
folder.  The VA informed the veteran that it had obtained the 
evidence he so noted.  It seems clear that the VA has given 
the veteran every opportunity to express his opinion with 
respect to his claim, the VA has obtained all known documents 
that would substantiate the veteran's assertions; and, the 
veteran has undergone medical examinations so that the VA 
would have a complete picture of the veteran's right hip 
disability.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2005) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2005) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue now before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2005).

This is a World War II veteran who was wounded in October 
1944 while aboard the USS Princeton.  The ammunition magazine 
exploded after being hit by enemy fire.  After the explosion 
occurred, the veteran was hit in the right buttock with a 
piece of shrapnel.  The wound was to the upper outer quadrant 
of the right butttocks, two inches in diameter, extending 
down into the muscular tissue.  Necrotic burned tissue was 
initially removed and it was noted in the medical records 
that there was some motion of the right thigh and hip joint 
limitation.  Tenderness over the right iliac wing was 
initially noted.  The veteran was evacuated to CONUS where he 
received additional treatment.  He was subsequently returned 
to full duty.  The record notes that the veteran had a second 
period of service during the Korean War and the hip did not 
prevent him from fulfilling his duties.  

After the veteran was discharged in August 1956, he applied 
for VA compensation benefits.  The veteran was eventually 
awarded service connection for the residuals of a shrapnel 
wound to the right hip.  A 20 percent disability evaluation 
was assigned in accordance with the rating criteria found at 
Diagnostic Code 5317.  Nearly forty-five years later, the 
veteran submitted a claim to the RO asking that his right hip 
disability be assigned a disability rating in excess of 20 
percent.  

As a result of his claim, the veteran underwent a VA Joints 
Examination of his right hip in May 2003.  Prior to the exam, 
the veteran complained to the doctor about pain in his hip 
extending into his back.  The doctor reported that the 
veteran walked with an antalgic gait and with a cane.  When 
examined, the doctor reported a well-healed scar on the right 
upper buttock.  There was a 1-2 centimeter hole in the right 
buttock where the injury was sustained.  The hip had 100 
degrees of flexion and extension to 0 degrees.  Some muscular 
wasting was noted in the right upper thigh and buttock.  

Another examination was performed in August 2005.  The 
veteran complained of pain before the exam.  He stated that 
the pain went from the right buttock into the lower back and 
down into his leg.  When asked, the veteran did admit that he 
had some numbness and tingling in the right leg.  The range 
of motion of the hip was measured and produced the following 
results:

Abduction			0-30 degrees
Flexion			0-80 degrees
External Rotation		0-40 degrees
Internal Rotation		0-20 degrees

Both movements were noted to be limited by stiffness and pain 
on active and passive range of motion.  There was 5/5 
strength on hip flexion but only 3/5 strength on hip 
extension.

Asymmetry of the muscles of the buttocks was not found.  The 
doctor reported that there was a 3 centimeter scar on the 
right hip and a 3 centimeter scar on the right buttock.  
There was no numbness or tenderness around either scar.  X-
ray films did not reveal any abnormalities in the gluteal 
region.

The doctor's diagnosis was:

He may indeed have residual scar tissue 
or nerve entrapments in his gluteus major 
and minor muscle groups.  I do not think 
that the hip abductor compartment is 
affected.  I think it is primarily his 
hip extenders including his gluteal major 
and minor muscles.  I think these are 
limiting his range of motion and ability 
to walk significant distances or remain 
in a seated position for extended periods 
of time.  He is also requiring a cane.  

It is noted that the examiner did not find objective evidence 
of edema, effusion, instability, redness, heat, or abnormal 
movement or guarding of movement of the right hip.  Also, the 
examiner did not note ankylosis, inflammatory arthritis, or 
leg (length) discrepancy. 

As reported, the veteran's VA treatment records from the late 
1990s to the present have been obtained in order to discover 
whether the veteran had been receiving repeated medical 
treatment since for his right hip disability.  A review of 
these records show repeated generalized complaints of right 
hip and buttock pain.  However, specific treatment, such as 
injections to relieve the complained of pain, or physical 
therapy, were not prescribed or recommended.  

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2005).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2005).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2005).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2005).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2005).

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2005).

Under 38 C.F.R. § 4.56(d)(4) (2005), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2005):

(a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)  There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.

(d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

The area affected by the veteran's shrapnel wound constitute 
Muscle Group XVI and Muscle Group XVII.  The function of 
Muscle Group XVI is flexion of the hip (1, 2, 3).  38 C.F.R. 
§ 4.73, Diagnostic Code 5316 (2005).  The muscles involved 
are pelvic girdle group 1 which includes the (1) psoas, (2) 
iliacus, and (3) pectineus.  Id.  A slight injury to this 
muscle group warrants a noncompensable rating.  Id. A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 30 percent and 40 percent 
disabling, respectively.  Id.

The function of Muscle Group XVII is the following:  
extension of the hip (1); abduction of the thigh; elevation 
of opposite side of pelvis (2, 3); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XIV in postural 
support of body steadying pelvis upon head of femur and 
condyles of femur on tibia (1).  38 C.F.R. § 4.73, Diagnostic 
Code 5317 (2005).  The muscles involved are pelvic girdle 
group 2 which includes the (1) gluteus maximus, (2) gluteus 
medius, and (3) gluteus minimus.  Id.  A slight injury to 
this muscle group warrants a noncompensable rating.  Id.  A 
moderate injury to this muscle group is evaluated as 20 
percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 40 percent and 50 percent 
disabling, respectively.  Id.

When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d) (2005).  For compensable 
muscle group injuries that are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2005).  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55(f) (2005).

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2005).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  Per Plate II, of 38 C.F.R. § 4.71 (2005), 
normal range of motion for flexion of the hip is 0 - 125 
degrees, and normal range of motion for abduction of the hip 
is 0 - 45 degrees.

The current medical evidence similarly shows that the 
symptomatology associated with the veteran's right hip and 
buttock disability is not consistent with a moderately severe 
or severe disability of the muscles.  The veteran primarily 
complains of pain - particularly pain associated with the 
muscles but not of the actual wound scars.  The Board notes 
that pain is contemplated in the currently assigned 20 
percent rating, and separate service connection is not for 
application because the wound scars of the hip and buttocks 
have not been classified as tender nor do they produce 
symptoms that would call for a separate evaluation.  
Nevertheless, the most recent medical exam reported that 
there was some muscle wasting of the right buttock.  However, 
neither the examination of 2003 or 2005 reported tissue loss, 
which would be a factor that may be indicative of a 
moderately severe or severe disability of the muscles.

Additionally, the Board acknowledges that the veteran's range 
of motion upon abduction has been reduced by approximately 
one third as has his flexion.  However, this limitation does 
appear to be adequately compensated therefor with the 
assignment of the current 20 percent disability evaluation.  

Lastly, the Board finds that as between Muscle Groups XVI and 
XVII, the medical evidence does not clearly demarcate where 
the greater functional impairment lies.  Nor does the medical 
evidence show a level of disability associated with Muscle 
Group XVI that is separate and distinct from Muscle Group 
XVII.  As previously discussed at length, no residual 
underlying muscle damage is attributable to the shrapnel 
wound, much less muscle damage to more than one muscle group.  
Thus, the veteran is not entitled to separate compensable 
ratings for each muscle group.  As greater evaluations are 
available for injuries to Muscle Group XVII under Diagnostic 
Code 5317, the Board finds that it is more advantageous to 
the veteran, and therefore more appropriate, that the 
veteran's rating for a moderate disability remain assigned to 
Diagnostic Code 5317.  38 C.F.R. Part 4 (2005).  (Under 
Diagnostic Code 5316, a lower rating of 10 percent is 
assigned for moderate muscle injuries.)  Accordingly, the 
Board finds that the veteran's service-connected residuals of 
shrapnel wound of the right buttock and hip more closely 
approximate the currently assigned 20 percent rating under 38 
C.F.R. Part 4, Diagnostic Code 5317 (2005).  Consequently, 
the veteran is not entitled to a compensable disability 
rating for overlapping symptomatology or the same disability 
under Diagnostic Code 5316.  38 C.F.R. Part 4 (2005).  See 38 
C.F.R. § 4.14 (2005) (providing that the evaluation of the 
same disability under various diagnoses is to be avoided).  

As the Board is rating muscle injuries in the same anatomical 
region, the Board notes that evaluation to an injury of 
Muscle Group XVII (20 percent) is lower than the evaluation 
for unfavorable ankylosis of the hip.  See 38 C.F.R. §§ 
4.55(d), 4.71a, Diagnostic Code 5250 (2005) (assigning a 90 
percent rating for unfavorable ankylosis of the hip).  VA 
regulations 38 C.F.R. § 4.55(e) and § 4.55(f) (2005) are not 
applicable.

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them for his right hip/buttock disability.  A 
higher rating under 38 C.F.R. 4.71a, Diagnostic Codes 5250, 
5254, 5255 (2005) is not available.  In regard to Diagnostic 
Code 5250 (ankylosis of the hip), of 38 C.F.R. Part 4 (2005), 
the medical evidence shows that the veteran's right hip is 
not manifested by ankylosis.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  To the contrary, 
the medical evidence shows that the veteran has functional 
range of motion in the right hip.  The medical evidence also 
shows that the veteran does not have flail joint of the hip 
so as to preclude an evaluation under Diagnostic Code 5254.  
38 C.F.R. Part 4 (2005).  In regard to Diagnostic Code 5255 
(impairment of femur), x-rays show that there is no malunion 
of the femur attributable to the service-connected left 
hip/buttock disability.  Id.  Lastly, the veteran does not 
have loss of use of his buttocks.

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, 8720 through 8730, 
(diseases of the peripheral nerves) is also not warranted.  
No neurological deficits specifically and positively 
attributable to the service-connected right hip/buttock 
disability have been shown on medical examination.

The Board would expand on an item that it note above, 
specifically whether the impairment manifested by the scars 
on the buttocks and hip may be afforded additional, 
compensable evaluations under the appropriate diagnostic 
code.  All impairment arising from a single disability may be 
awarded separate, compensable evaluations, where that 
impairment is not already contemplated by the assigned 
diagnostic code, and except as otherwise directed in the 
rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (2001 - 
2003) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2001 - 2003).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  See 
Bernard, supra.  The Board finds that the veteran is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his disability.  This is so 
because the Board may use a combination of the new and old 
regulations to grant the benefit sought.  Moreover, the Board 
notes that while some of the regulations differ greatly, 
requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2005).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2005).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).

In the present case, the veteran has two 3 centimeter scars - 
one on the right hip and one located on the right buttock.  
The various VA examination reports along with the medical 
treatment records are negative for subjective complaints for 
the entry and exit scars.  They have been repeatedly shown to 
be well-healed, nonpainful, not subject to ulcerations, and 
they did not limit the function of the body part affected.

The Board will evaluate the scar under both old and new 
diagnostic criteria and will individually apply those 
criteria more advantageous.  Where the criteria is lacking, 
i.e., the measurement is incomplete, the Board will infer 
that the basic criteria has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

According to the notes in the new criteria under Diagnostic 
Codes 7801 and 7802, scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces 
of the extremities or trunk will be rated separately.  In 
addition, deep scars are defined in a note following 
Diagnostic Code 7801 as associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).

After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7801, 7802, 7803, 7804, and 7805 (2002-2003) 
for the veteran's residual scars.  They are not 
hypersensitive, or particular tender to the touch.  Moreover, 
the scars appear to be superficial, not deep, and they are 
not associated with underlying soft tissue damage.  
Similarly, they are not adherent, and there is no sign of 
underlying tissue loss.  Also, neither scar approaches the 
area size needed for a compensable and separate evaluation.  
Hence, for the above reasons, the Board finds that the 
criteria for a compensable, and separate, evaluation for 
scars have not been met.

In applying the above diagnostic criteria for the right hip 
and buttock to the findings, the Board finds that the 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  There is a 
lack of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the VA Rating Schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the assigned rating contemplates 
the painful motion characteristic of the right hip, and the 
rating reflects limitation of motion of the hip.  The 
evidence is not so balanced that there is any doubt on this 
point that could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Furthermore, in reaching the above determination, the Board 
considered whether the veteran's service-connected shrapnel 
wound disability standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
beyond that interference contemplated in the assigned ratings 
or frequent periods of hospitalization, due solely to the 
veteran's service-connected right hip/buttock disability, as 
to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2005) are not met.


ORDER

Entitlement to an increased evaluation for the residuals of a 
shell/shrapnel fragment wound of the right hip is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


